DETAILED ACTION
This office action is in response to the communication received on 04/18/2022 concerning application no. 16/544,091 filed on 08/19/2019.
Claims 1-13 and 18-22 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Regarding rejection of claim 1, Applicant argues that Davies does not teach explicitly that the actuators are motors. Applicant argues that with the Hossack reference incorporated by reference into Davies, Davies teaches thumb wheels.
Examiner disagrees. The allegation that Davies does not explicitly teach motors is incorrect. Davies is aware that the handle has a motor. Paragraph 0016 states that the handle may include a motor that is incorporated with the one are more actuators. Furthermore, as cited in the action, filed 02/014/2022, paragraph 0028 states that motor is capable of imparting rotation. Finally, it is well known in the art that the actuators are motors. “Common examples of actuators include electric motors, stepper motors…” (Link: https://www.progressiveautomations.com/pages/actuators). 
Examiner maintains the 102 rejection of claim 1.
Applicant’s arguments with respect to claims 4-6, 8-9, 11, 13, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Regarding rejection of claim 7, Applicant argues that Jiang is not teaching the direct connection of the steering wire to the shaft.
Examiner disagrees. The pulley is part of the motor shaft. By connecting to the pulley, the wires are connecting the steering shaft. This is seen in Fig. 5 where the pully 340 is placed with the motor shaft of the drive unit. Furthermore, the connection is defined in paragraph 0055 where the drive unit of the motor is electrically connected to the tendon, that is the pullwire. 
Examiner maintains the rejection.

Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Regarding rejection of claim 12, Applicant argues that Hossack does not teach a controller that is steering the device. 
Examiner disagrees. The paragraph 0046 of Hossack teaches that the connector 20 connects to the ultrasound system for the manipulation of signals of the distal end of the catheter shaft.	
Assuming, arguendo, Hossack did not teach the controller, it has been held it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an controller for steering, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Examiner maintains the rejection under Hossack.

Drawings
The drawings were received on 04/18/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is indefinite for the following reasons:
Lines 4-5, recite “different positions along an insertable portion of the intra-cardiac echocardiography catheter”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the insertable portion is referring to the positions within the catheter where the groups are placed or if the insertable portion is referring to the portion of the catheter inserting into a body.
For purposes of examination, the Office is considering the insertable portion is referring to the positions within the catheter where the groups are placed.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (PGPUB No. US 2010/0179426).

Regarding claim 1, Davies teaches a medical ultrasound system for intra-cardiac echocardiography (Paragraph 0015 teaches that the ultrasound assembly 10 is for intracardiac echocardiography), the system comprising: 
an intra-cardiac echocardiography catheter having a tip, a handle, steering wires, and an ultrasound transducer array (Paragraph 0031 teaches the catheter has tendons 60, which are steering wires. Paragraph 0023 teaches the transducer housing 42 has a chamber 50 that holds the transducer elements. See Fig. 3. Fig. 1 shows a catheter tip and a handle 18); and 
a plurality of motors connected without gearing to the steering wires of the intra-cardiac echocardiography catheter, the motors being in the handle of the intra-cardiac echocardiography catheter (Paragraph 0031 teaches that the handle has actuators 22 and 24 that manipulate the tendons. Paragraph 0028 teaches that the handle is motorized. Paragraph 0016 teaches that the motor assembly is able to rotate the drive member and incorporates one or more actuators for steering the catheter).

Regarding claim 3, Davies teaches the medical ultrasound system in claim 1, as discussed above.
Davies further teaches a medical ultrasound system of claim 1 wherein the steering wires control a bend at a distal end of the intra-cardiac echocardiography catheter (Paragraph 0031 teaches the tendons allow the distal end of the catheter to be articulated. The tendons are pulled to ben the catheter in a desired way. Paragraph 0015 teaches that the ultrasound assembly 10 is for intracardiac echocardiography).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Lee et al. (PGPUB No. US 2007/0167813).

Regarding claim 2, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding a system, wherein the ultrasound transducer array comprises a one-dimensional array of transducer elements for scanning a patient within the field of view, the one-dimensional array being on a distal end of the intra-cardiac echocardiography catheter for insertion within the patient.  
	In an analogous imaging field of endeavor, regarding ICE imaging, Lee teaches a medical ultrasound system, wherein the ultrasound transducer array comprises a one-dimensional array of transducer elements for scanning a patient within the field of view, the one-dimensional array being on a distal end of the intra-cardiac echocardiography catheter for insertion within the patient (Paragraph 0061 teaches the catheter can be used for ICE. Paragraph 0054 teaches that the catheter is a 1D array. Fig. 2 shows the array is at the distal end of the catheter). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Lee’s teaching of a 1D ultrasound array for intracardiac imaging. This modified apparatus would provide a user with cost-effective approaches to providing catheter tips comprising an ultrasound transducer array that is movable from an internal actuator such as an electromechanical actuator (Paragraph 0010 of Lee). Furthermore, the catheter tips are with more robust and higher performance (Paragraph 0142 of Lee).

Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Kovalcheck (US Patent No. 5,549542).

Regarding claim 4, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding a system, wherein two groups of at least three steering wires per group connect to different segments at PAGE 3 OF 12different positions along an insertable portion of the intra-cardiac echocardiography catheter.  
	In an analogous imaging field of endeavor, regarding steering cardiac catheters, Kovalcheck teaches a system, wherein two groups of at least three steering wires per group connect to different segments at PAGE 3 OF 12different positions along an insertable portion of the intra-cardiac echocardiography catheter (Col. 3, lines 44-48, teaches that there are two sets of three operating wires that are lying along the diametrically opposite sided of the endoscope. Fig. 6 shows the pull wires 110 to the pulling plates 112, the finger 116, and the terminal wall 113).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Kovalcheck’s teaching of two sets of three steering wires connected at different places in the catheter. This modified apparatus would allow the user to have a mechanism that reduces stress in the pull wires and at a predetermined deflection angles (Col. 6, lines 30-34 of Kovalcheck). Furthermore, the modification reduces the possibility of cable fatigue, stretching, or breakage during deflection (Col. 3, lines 23-26 of Kovalcheck).

Regarding claim 5, modified Davies teaches the system in claim 4, as discussed above.
	However, Davies is silent regarding a system, wherein the steering wires of one of the two groups connect to a first rigid plate in one of the different segments, and the steering wires of another of the two groups connect to a second rigid plate in another of the different segments.  
	In an analogous imaging field of endeavor, regarding steering cardiac catheters, Kovalcheck teaches a system, wherein the steering wires of one of the two groups connect to a first rigid plate in one of the different segments, and the steering wires of another of the two groups connect to a second rigid plate in another of the different segments (Col. 3, lines 44-48, teaches that there are two sets of three operating wires that are lying along the diametrically opposite sided of the endoscope. Fig. 6 shows the pull wires 110 to the pulling plates 112, the finger 116, and the terminal wall 113. Fig. 6A shows that the groups of pull wires have 3 wires that are connected to the finger connected to the sliding member. The sliding member is shown to be a plate on Fig. 7).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Kovalcheck’s teaching of connection of steering wires to a rigid plate. This modified apparatus would allow the user to have a mechanism that reduces stress in the pull wires and at a predetermined deflection angles (Col. 6, lines 30-34 of Kovalcheck). Furthermore, the modification reduces the possibility of cable fatigue, stretching, or breakage during deflection (Col. 3, lines 23-26 of Kovalcheck).

Regarding claim 19, modified Davies teaches the system in claim 18, as discussed above.
	However, Davies is silent regarding a system, wherein the linear motors and steering wires comprise two or more groups connected to steer two or more segments of the intra-cardiac echocardiography catheter.  
	In an analogous imaging field of endeavor, regarding steering cardiac catheters, Kovalcheck endeavor, regarding steering cardiac catheters, Kovalcheck teaches a system, wherein the linear motors and steering wires comprise two or more groups connected to steer two or more segments of the intra-cardiac echocardiography catheter (Col. 3, lines 44-48, teaches that there are two sets of three operating wires that are lying along the diametrically opposite sided of the endoscope. Fig. 6 shows the pull wires 110 to the pulling plates 112, the finger 116, and the terminal wall 113).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Kovalcheck’s teaching of two sets of three steering wires connected at different places in the catheter. This modified apparatus would allow the user to have a mechanism that reduces stress in the pull wires and at a predetermined deflection angles (Col. 6, lines 30-34 of Kovalcheck). Furthermore, the modification reduces the possibility of cable fatigue, stretching, or breakage during deflection (Col. 3, lines 23-26 of Kovalcheck).

Claims 6, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Miyoshi (PGPUB No. US 2013/0102960).

Regarding claim 6, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding a system, wherein the motors comprise linear motors.  
	In an analogous imaging field of endeavor, regarding the manipulation of steering wires in a medical instrument, Miyoshi teaches a system, wherein the motors comprise linear motors (Paragraph 0082 teaches that the motors can be linear motors).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Miyoshi’s teaching of linear motors. This modified apparatus would allow the user to provide rotational motion while preventing excessive bending (Paragraphs 0082 and 0094 of Miyoshi). Furthermore, the modification the bending allows for improved performance of the insertion of the device (Paragraph 0008 of Miyoshi).

Regarding claim 18, Davies teaches a medical ultrasound system for intra-cardiac echocardiography (Paragraph 0015 teaches that the ultrasound assembly 10 is for intracardiac echocardiography), the system comprising:
an intra-cardiac echocardiography catheter having a tip, a handle, steering wires, and an ultrasound transducer array (Paragraph 0031 teaches the catheter has tendons 60, which are steering wires. Paragraph 0023 teaches the transducer housing 42 has a chamber 50 that holds the transducer elements. See Fig. 3. Fig. 1 shows a catheter tip and a handle 18); and
a plurality of motors connected to the steering wires of the intra-cardiac echocardiography catheter, the motors being in the handle of the intra-cardiac echocardiography catheter (Paragraph 0031 teaches that the handle has actuators 22 and 24 that manipulate the tendons. Paragraph 0028 teaches that the handle is motorized. Paragraph 0016 teaches that the motor assembly is able to rotate the drive member and incorporates one or more actuators for steering the catheter).
	However, Davies is silent regarding a system, having a plurality of linear motors.
	In an analogous imaging field of endeavor, regarding the manipulation of steering wires in a medical instrument, Miyoshi teaches a system, comprising:
	a plurality of linear motors connected to steering wires of the catheter, the motors being in the handle of the catheter (Paragraph 0080 teaches that the motors are replacing the springs and dampers 72 and 76.  Paragraph 0082 teaches that the motors can be linear motors. Fig. 2 shows that the elements 76 and 72 are placed around the axis. Fig. 8 shows the motor 212 connected to angle wires).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Miyoshi’s teaching of using linear motors. This modified apparatus would allow the user to provide rotational motion while preventing excessive bending (Paragraphs 0082 and 0094 of Miyoshi). Furthermore, the modification the bending allows for improved performance of the insertion of the device (Paragraph 0008 of Miyoshi).

Regarding claim 21, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding a system, wherein the motors are arranged within the handle concentrically around a central region.  
	In an analogous imaging field of endeavor, regarding the manipulation of steering wires in a medical instrument, Miyoshi teaches a system, wherein the motors are arranged within the handle concentrically around a central region (Paragraph 0080 teaches that the motors are replacing the springs and dampers 72 and 76.  Paragraph 0082 teaches that the motors can be linear motors. Fig. 2 shows that the elements 76 and 72 are placed around the axis).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Miyoshi’s teaching of motors in the handle around the central region. This modified apparatus would allow the user to provide rotational motion while preventing excessive bending (Paragraphs 0082 and 0094 of Miyoshi). Furthermore, the modification the bending allows for improved performance of the insertion of the device (Paragraph 0008 of Miyoshi).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Jiang (PGPUB No. US 2016/0287840).

Regarding claim 7, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding a system, wherein shafts of the motors directly connect to the steering wires.  
	In an analogous imaging field of endeavor, regarding catheter steering, Jiang teaches a system, wherein shafts of the motors directly connect to the steering wires (Paragraph 0055 teaches that the pull wires are connected to the motor shafts 380. See Fig. 3 and 5).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Jiang’s teaching of steering wires connected to motor shafts. This modified apparatus would provide a user with catheters in which the tension on the tendon may be easily and accurately detected (Paragraph 0006 of Jiang). Furthermore, breakage of one or more tendons used to steer the device may be sensed (Paragraph 0003 of Jiang).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Crowley et al. (US Patent No. 4,951,677).

Regarding claim 8, Davies teaches the system in claim 1, as discussed above.
However, Davies is silent regarding a system, wherein the handle comprises a steering wire housing part connected to the intra-cardiac echocardiography catheter and a motor housing part connected to a power cable and housing the motors, the steering wire housing part releasable from the motor housing part.  
	In an analogous imaging field of endeavor, regarding the construction of acoustic imaging in the heart, Crowley teaches a system, wherein the handle comprises a steering wire housing part connected to the intra-cardiac echocardiography catheter and a motor housing part connected to a power cable and housing the motors, the steering wire housing part releasable from the motor housing part (Col. 7, lines 40-Col. 8, lines 10 teaches that the connector 16 of the driving motor 20 is able to be connected to the connector 8. Col. 5, lines 49-66 teaches that the device has and acoustic imaging component and can be used in the heart. Fig. 8 shows a disconnected form of the connectors 16 and 7 where the wires are in the shaft 43 and in the connector portion. The motor section is shown to be connected to stationary coaxial cable 45 via a BNC connection).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Crowley’s teaching of a releasable section and the connection to a power supply. This modified apparatus would allow the user to support a high fidelity, flexible drive shaft which carries on its end an ultrasound transducer (Abstract of Crowley). Furthermore, the modification allows for improving axial resolution of the transducer (Col. 7, lines 1-3 of Crowley).

Regarding claim 10, Davies teaches the system in claim 8, as discussed above.
	However, Davies is silent regarding a system, wherein the motor housing part is configured for operation with different ones of the steering wire housing parts, the steering wire housing parts and connected intra-cardiac echocardiography catheters being disposable and the motor housing part being reusable.  
	In an analogous imaging field of endeavor, regarding the construction of acoustic imaging in the heart, Crowley teaches a system, wherein the motor housing part is configured for operation with different ones of the steering wire housing parts, the steering wire housing parts and connected intra-cardiac echocardiography catheters being disposable and the motor housing part being reusable (Col. 7, lines 40-Col. 8, lines 10 teaches that the connector 16 of the driving motor 20 is able to be connected to the connector 8. Col. 5, lines 49-66 teaches that the device has and acoustic imaging component and can be used in the heart. Fig. 8 shows a disconnected form of the connectors 16 and 7 where the wires are in the shaft 43 and in the connector portion. Abstract teaches that the ends of the catheters are disposable).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Crowley’s teaching of a disposable distal end. This modified apparatus would allow the user to support a high fidelity, flexible drive shaft which carries on its end an ultrasound transducer (Abstract of Crowley). Furthermore, the modification allows for improving axial resolution of the transducer (Col. 7, lines 1-3 of Crowley).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Crowley et al. (US Patent No. 4,951,677) further in view of Bolduc et al. (PGPUB No. US 2016/0206853).

Regarding claim 9, modified Davies teaches the system in claim 8, as discussed above.
	However, the combination of Davies and Crowley is silent regarding a system, wherein shafts of the motors have shaped ends releasably mateable with holders connected to the steering wires, the steering wire housing part connectable with the motor housing part by rotation to mate the shaped ends with the holders.  
	In an analogous imaging field of endeavor, regarding cardiac catheter steering, Bolduc teaches a system, wherein shafts of the motors have shaped ends releasably mateable with holders connected to the steering wires, the steering wire housing part connectable with the motor housing part by rotation to mate the shaped ends with the holders (Paragraph 0034 teaches that the actuator has an internal threaded portion 49 that is adapted to mate with threads 48 of the rod 38. The rod contains a passage for the pullwires. The rod rotates in relation to the actuator 18. Actuators can be motorized1).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Davies and Crowley with Bolduc’s teaching of locking parts together with rotation. This implementation of rotating locks can be incorporated into the handle of Davies that has the motorized actuators. This modified apparatus would allow the user to reducer manipulation and overall time procedure in an efficient and compact manner (Paragraph 0005 of Bolduc). Furthermore, the modification allows for the implementation of a system that is able to obtain the desired deflection (Paragraph 0004 of Bolduc).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Peszynski (PGPUB No. US 2011/0263983).

Regarding claim 11, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding a system, further comprising a rotation sensor in the handle, and a controller configured to maintain a position of the tip relative to a patient during rotation of the handle by actuation of one or more of the motors in response to sensed rotation from the rotation sensor.  
	In an analogous imaging field of endeavor, regarding cardiac imaging with ultrasound, Peszynski teaches a system, further comprising a rotation sensor in the handle, and a controller configured to maintain a position of the tip relative to a patient during rotation of the handle by actuation of one or more of the motors in response to sensed rotation from the rotation sensor (Paragraph 0059 teaches that the control unit can hold the position of the sensor array 222 in a desired position. Paragraph 0041 teaches that the handle can be rotated. Paragraph 0032 teaches that the handle is holding the actuators that are used for rotation and are able to rotate the distal part. Paragraph 0060 teaches that the encoders are coupled to the actuators that are able to provide position and location information to the control unit).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Peszynski’s teaching of holding a view of the ultrasound while the handle rotates. This modified apparatus would allow the user to guide the instrument to the desired location in the patient body and obtained a detailed view (Paragraph 0003 of Peszynski). Furthermore, the modification allows for consistent imaging coverage of the target regardless of motion induced on the handle. This allows for reduced possibility of harming the patient during image acquisition.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Hossack (PGPUB No. US 2008/0009745).

Regarding claim 12, Davies teaches the system in claim 1, as discussed above.
However, Davies is silent regarding a system, further comprising a controller configured to control the motors based on landmarks detected using scanning from the ultrasound transducer array.  
	In an analogous imaging field of endeavor, regarding cardiac ultrasound steering, Hossack teaches a system, further comprising a controller configured to control the motors based on landmarks detected using scanning from the ultrasound transducer array (Paragraph 0056 teaches that the actuators are manipulated to point the ultrasound array in the desired direction and orientation of the target imaging plane).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Hossack’s teaching of control based on scanned ultrasound targets. This modified apparatus would provide the user with flexed steering to transmit ultrasound and receive echo in intracardiac diagnostics (Paragraph 0002 of Hossack). Furthermore, the actuators are held in a desired position (Paragraph 0010 of Hossack).
	Alternatively, the combination of Davies and Hossack discloses the claimed invention of steering actuators to maintain an ultrasound array in a desired direction and orientation of the target imaging plane. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a controller to manipulate the actuator that controls the scanning from the array, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192. Such a modification would reduce user burden and allow for less experienced users to rely on a programmed controller that can complete the task.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Dala-Krishna (PGPUB No. US 2008/0312536).

Regarding claim 13, Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding a system, further comprising one or more input sensors on the handle, the input sensors configured for steering the intra- cardiac echocardiography catheter from user input based on control of the motors.
	In an analogous imaging field of endeavor, regarding intra cardiac imaging, Dala-Krishna teaches a system, further comprising one or more input sensors on the handle, the input sensors configured for steering the intra- cardiac echocardiography catheter from user input based on control of the motors (Paragraph 0095 teaches that the motor is controlled by the buttons 23 and 24 and the probe is steering. Paragraph 0003 teaches that the catheters can be ICE catheters).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Dala-Krishna’s teaching of using buttons to control the motor. This modified apparatus would allow the user to obtain better image resolution when needed (Paragraph 0115 of Dala-Krishna). Furthermore, the modification prevents inadvertent deflection of the ultrasound imaging assembly (Paragraph 0095 of Dala-Krishna).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Miyoshi (PGPUB No. US 2013/0102960) further in view of Bolduc et al. (PGPUB No. US 2016/0206853).

Regarding claim 20, modified Davies teaches the system in claim 18, as discussed above.
However, Davies is silent regarding a system, wherein the handle has a first part releasably connectable to a second part, the first part housing the linear motors and the second part having a termination end of the steering wires.  
	In an analogous imaging field of endeavor, regarding cardiac catheter steering, Miyoshi teaches a system, the first part housing the linear motors and the second part having a termination end of the steering wires (Fig. 2A shows the insertion portion 12 and the handle portion 14. The insertion portion has the wires 60. The handle portion has the springs and dampers 72 and 76. Paragraph 0080 teaches that the motors can replace the springs and dampers. Paragraph 0082 teaches the motors can be linear motors).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Miyoshi’s teaching of motors in the handle and steering wires in another portion. This modified apparatus would allow the user to provide rotational motion while preventing excessive bending (Paragraphs 0082 and 0094 of Miyoshi). Furthermore, the modification the bending allows for improved performance of the insertion of the device (Paragraph 0008 of Miyoshi).
However, Miyoshi is silent regarding a system, wherein the handle has a first part releasably connectable to a second part.
	In an analogous imaging field of endeavor, regarding cardiac catheter steering, Bolduc teaches a system, wherein the handle has a first part releasably connectable to a second part (Paragraph 0034 teaches that the actuator has an internal threaded portion 49 that is adapted to mate with threads 48 of the rod 38. The rod contains a passage for the pullwires. The rod rotates in relation to the actuator 18. Actuators can be motorized2).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Davies and Crowley with Bolduc’s teaching of locking parts together with rotation. This implementation of rotating locks can be incorporated into the handle of Davies that has the motorized actuators. This modified apparatus would allow the user to reducer manipulation and overall time procedure in an efficient and compact manner (Paragraph 0005 of Bolduc). Furthermore, the modification allows for the implementation of a system that is able to obtain the desired deflection (Paragraph 0004 of Bolduc).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (PGPUB No. US 2010/0179426) in view of Covington (PGPUB No. US 2019/0142537) as supported by Pederson et al. (PGPUB No. US 2014/0046313).

Regarding claim 22, modified Davies teaches the system in claim 1, as discussed above.
	However, Davies is silent regarding a system, wherein ends of the steering wires connect with sliders configured to slide longitudinally in the handle, shafts of the motors connected with the sliders where the motors are configured to move the shafts longitudinally, which moves the sliders longitudinally, which applies push or pull force to the steering wires.
	In an analogous imaging field of endeavor, regarding catheter manipulation with pullwires, Covington teaches a system, wherein ends of the steering wires connect with sliders configured to slide longitudinally in the handle, shafts of the motors connected with the sliders where the motors are configured to move the shafts longitudinally, which moves the sliders longitudinally, which applies push or pull force to the steering wires (Paragraph 0041 teaches that in the catheter, the motor 554 manipulates the output shaft 558 that is able to drive the pully that articulates the pullwire. The Fig. 7 shows that the pullwires and the shaft are moved in longitudinal directions. Applicant’s specification in paragraph 0062 teaches that the sliders are shafts. Paragraph 0034 refers the motors in a plural form and paragraph 0006 refers the shafts in plural form).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Convington’s teaching of motors that manipulate pullwires with shafts. This modified apparatus would allow the user to change and control the pullwires (Paragraph 0006 of Covington). Furthermore, the modification can improve fault tolerance (Paragraph 0049 of Covington). It has been noted that the motors, shafts, and sliders can be placed in the deflection region which is in the handle (Paragraphs 0090 and 0091 of Pederson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khuu et al. (PGPUB No. US 2018/0071487): Teaches the connection of groups of steering wires to plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Common examples of actuators include electric motors, stepper motors…” (Link: https://www.progressiveautomations.com/pages/actuators)
        2 “Common examples of actuators include electric motors, stepper motors…” (Link: https://www.progressiveautomations.com/pages/actuators)